ACCEPTED
                                                                  06-14-00240-cr
                                                      SIXTH COURT OF APPEALS
                                                            TEXARKANA, TEXAS
                                                            4/22/2015 3:42:39 PM
                                                                DEBBIE AUTREY
                                                                          CLERK


         No. O6-L4-00240-CEt
                                              FILED IN
    IN The Sixth Court of       Agrpeal.s
                                        6th COURT OF APPEALS
           Texarkana, llexas              TEXARKANA, TEXAS
                                        4/22/2015 3:42:39 PM
                                           DEBBIE AUTREY
                                                Clerk
         DENISE GAIL DOOLEY,
                                      AppeTTarzt,
                  v.
         THE STATE OF TE:nS,,
                                      A5>pe77ee.


Appeals from the L24E}r Distr:ict Court
         Gregg CountY, Texasl
       Trial Court No.    42   ,348-8



             ATIDERS BRIEF




                           ATTC)RD{EY FOR

                           APPELLAIiIT:
                           ,feff T. ilackson
                           SBOT No . 2406997 6i
                           7 3 6.A Hvry 259 N .
                           KiJ-gore, TX 7 5662:'
                           Phonre: 903- 654'33i62
                           Fax:         817-887-43133

                   oRAt   ARGTIyIENT NOT REgUIESTED
                             LrsT oF             PARTTES            Alrp cou$rqqL


API?ELLANT:           DENISE GAIL DOOLEY
                      TDCJ No. Pending
                       Crarta          -nrrnfrTu
                                       vv9rr          \   Jail
                       101 E. Methvin, Ste. 559
                      lvirY   v ruyvor^r
                      T,r^rnr-rrri     I
                                                 TX 75601
                                                 Lt



     Rar^lrcrqanl-       rf L nri
                    orl cr
     r\sIJrErDsr.r L-sLr            ai _LrJ.cl_L
                              \Jr _Lv    n r I nl a:                      hrz.
                                                                          p
                                                 IJrsq-                     J .
     Ed**ri Ch"y
     SBOT No. 24062665
     606 El " Methvin St.
     lvrrY  v rvvvor^r
     T,nnr-rrri      f  'l'X 75601
                             Lz

     Phone:            903-2L2-4818

     Repre:sented at sentencing by:
     Ri."h€ffi
      SBOT No. 10308600
      222 N. Fredonia St.
     rJr\Jrr9V_LCWt
        ^^ ---.: ^-, -x
                     rr 15606
      Phoner. 903-234-8181
     Reprersented on appeaf by:
     Jeff T. Jackson
     SBOT      No.
               2406991 6
     136-A Hwy 259 N.
     Kilgcrre, TX 15662
     Phone: 903-65 4-3362
     Fax: BIl - BB7-4333
APIIET,LEE:           State of Texas
     Par,  raqanl-
     r\EIJTC:DEr-rLCLr arl        =f
                                  CLL a-'i ^-'i ^ - I
                                      \Jr-Lgl.rrCr_L             nl ar
                                                                 y_LUd.   l.rrz.
                                                                          JJy .

     "-raetrtCntrnfrz
     (]rarrrv
     v!vYY
                   ""tt"
              vvurruJ              l-)'i ql-ri
                                   uLOv!rvu      r..l- nuuv!IIgy
                                                       A1-1-nr?1a\Z
     SBOT No. 24059180
     101 E:. Methvin, Ste.                                333
     T,nncrrri
     lvrrY      oinr f-
           v revv         fX 75601
                          Lz
Phone:   903-236-8440

Bgpfesented   at oriqi"?l
Christopher Parker
Gregg County District Attorney
SBOT No. 24046585
101 B. Methvi-n, Ste. 333
Longview, TX 75601
Phone: 903-236-8440
Represented on appeal by:
Van Colson Brown
Gregg County District Attorney
SBOT No. 03205900
101 E. Methvin, Ste. 333
Longview, TX 75601
Phone: 903-236-8440
                          TAT}LE   Ol'     CONTENTS

List of Parties and Counsel..                             .....i
Table of Contents...                                     ....iii
Index of Authorities                                     .....iv
Statement of the Case                                     ....vi
fssues Presented                                         ...v"iii
Statement of Facts...                                     .....1
Summary        of t.he Arguments..                          ....3
Arrrrrman.l-                                                  ...v   A



       I.      APPELLANT'S PLEA OF GUILTY COM:PLIED WITH TI-{E
               REQUTREMENTS OF ARTTCLE 26.73 OF THE TEXA,S
               CODE OF CRIMINAL PROCEDURE..             ...6

      II       NO OBJECTION TO THE EVIDENCE WAS MADE DURING
               THE PUNTSHMENT STAGE OF ]]RIAL AND NO
               MERITORIOUS LEGAL CLAIM EXISTS RELATED TO THE
               IMPOSIT]ON OF PUNISHMENT            . . .8
      I]I. INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL IS
           NOT A VIABLE CLAIM BASED ON THE] RECORD BEFORE
           THIS COURT                     .....10

Statement of Attornev to the Court                          . . .13

Conclusion and Praver                                     ....I4
Certificat-e of Compl-iance                               ....15
Cert.ificat-e of Service..                               .... -16

                                     111
                                       rNDEX OE' AUTHORITTES


Ca:se Law:

An516 S.W.2d 684 (Tex.Cr.App.I9j4) .                                14

Fu<>ntes v .              State,
           688 Si .W.2d 542, 544 (Tex.Crim.App 1985).                         j
Hernandez v. State,
    126 S.W.2d 53, 51 (Tex.Crim.App.19BG) .                                  11

Jac:k v. State,
     B7I Si.W.2d 14I (Tex.Cr.App.I9j4)                                        5

Jac:kson v. State,
           811 S.W.2d'/68, 11I (Tex.Crim.App.1994)                          .11
Jeffery v. State,
     903 S.W. 116 (Tex.App.-Dal_las 1995r rro pet.).               5,       L4

Stz"ickl-and v. Washington,
     466 u.s. 668 (1984).                                         11,       12

Thc,mpson              v. State,
           9 S.W.3d B0B, BI2 (Tex.Cri_m.App.1999) .               11   ,,   12

United States v. Johnson,
    521 F .2d I32B , L329 ( 5rh Cir . I9j 6) .                               4



                                                        IV
Startutes   :




Tex.. Code Crim. Proc. Art. 26.L3   . 5, 6,   1
                        STATEMENT OF THE CASF]




       Appe-Llant waived indictment                        f   or            attemptrngJ to
possess or obtain a control-l-ed subst.ance by fraud I                                            a

th.Lrd deqyree felony, and elected to enter a guilty plea
to the court on April              18   , 201,3. RR2 p . 5; CR p .                           26   .


Aplrell-ant. waived presentment of the case to a grand jury

an       On December LI, 2074, the Tri-al Court heard the
Stiete'   s Application for Adjudication of Guilt 1n this
caltse. RR5, p. 5; CR pp. 59-60, 65. Appel-l-ant pleaded
"t:rue" to the allegatj-ons contained in the ApplicaLion,
anrl the trial   court found Appel-lant guilty of attempting
to possess or obtain a controll-ed substance by                  f :raud.

RRli   pp 5^6; CR 65. A punj-shment tri-al- was heard by the
tr.Lal court wherein evidence was presented by botLt the
Appellant and the State .       RR5 pp   . 6-28.    Appel-l-ant- was

sent.encecl by the     Trial-   Court to        seven   (7   )    years

confinement in the fnstitutional         Division of the ilexas
Department of Criminal- Justice.         CR5   p. 29-30; CR 65.




                                vll
                             ISSUES PRESENTED



r.     whether Appellant's plea of guilty complied with the
recJuirement.s of Article          26     .73 of the Texas code of
Cri-minal- Procedure?


r   r . wheth.er an   ob   j ect.ion was made to the evid.ence or

exhribits during the punishment staoe of            1-   ri :l   ?




rrr. whether ineffecti-ve assistance of trial- counsel is            a

via.ble claim based upon the record before t.his court?




                                   v111
TO THE HC)NORABLE                            S   IXTH COURT OF APPEALS :

            Comes now rlef                   f T. Jackson, attorney f or                               DENISE GAIL

DOOLEY, Appel-l-ant in                                     the       above styled                 and numbered
\-O. l.,tDeDt          ".^^ !soI/Eeu!uf,f,J
                            resner:tfrr-l I rz
                       Cl-IIL,t                                srrbmi
                                                               ouvlllruJ   t.s this
                                                                                 I          Anders Brief: and
wor:ld show the Court the f ol-lowinq:


                                             STATEMENT OF THE FACTS



            Appe-Llant was charged by information with attemptj-ng

to possess or obt.aj-n a controlled substance by fraua pf ea ag.reement between Appellant             and the state,        the
trial         court deferred a finding of guilt,                  placing
App,ell-ant on deferred adjudication probation for four
years with various conditions of probation. RR2 p.                    12;

CR   pp. 10, 18,        22.

        On December 3I, 2013, Richard Hurl_burt represented
the Appellant on an agreed modificati"on of probation.
RR4, p.       4   .   Based on an agreement between Appell_ant and
the state, the trial              court modif ied t.he conditions of
probation by adding the condition             f ha1-   Arr^o'l'lant attend
and complete SAFP. RR4, p 4; CR 52 .
        On December II,           2014, t.he Trial- Court heard the
state's       Application       for Adjudication of Guilt         of the
Appel-lant for the offense of att.empting to possesri or
obtain a cont.rolled substance by f raud.                RR5, p. 5;    CR

p.   65   .   Richard Hurlburt represented the Appel_lant,,             A

punishment trial             was heard bv the Tri.al court wherein
evj-dence was presented by both the Appellant and the
state"        RR5     pp. 6-28.     Appellant was sentenced by the
Trial         Court     to    seven Vears confinement. in             the
Institut.lonal          Division of the     Texas DepartmenL of
Cr:Lminal Justice with credit        f   or ti-me she had se::ved.
RRIi   p.   29-30   .
                     SUMMARY   OF THE    ARGUMENTS




       Unde::: Anders v.      Cal_ifornia, 386         U.   S. 738, 744,
(7967)   , a court-appointed attorney may not raise an j-ssue
in an appeal if he makes a conscientious examinatlon of
the case and f inds the appeal is wholly                f   rivol_ous.        To

contply with       Anders, counsel must j-sof ate "poss;ibly
important issues" and "furnish the cour:t with referelnces
to the recc-.] :nrl 1an3l authoritj_es to aid it                   in its
appellat.e function . " tLnited Sta tes v. Johnson, 52't                 E   .2d,

732:.8, L329   (5th cir.   r91 6)   . After the ilppeltant is given
an opportunity       to respond, the court makes a                       f   ull_
exaLmination of the record to detect whether the case is
frivolous.     Anders, 386 u. s. at      1   44. Appellant \s counsel-
has reviewed the clerk's            Record and     .Re'oort.er   's Record
frc'm the llrial   court, the sentence received by Appellant
and.   the factual basis for the sentence. As set forth in
the Brief , there are no non-frivol_ous j_ssues.
       The record reveals that the trial         court substant.iallv
comLplied   with Article 26.13 of the         Te>Procedure whon           ar-r-an]- i r1g'   Appel_lant' s plea.      CR2 pp. 5-

10.       No obj ection       was m:do l"rrz Annellant            to any of the
evidence, exhi-bits, def erment of a f inding of gui1.t or
placement of              Appell-ant          on    def   erred    adj   udication
probation.         RR2    pp. 11-14. There are no jurisdictional_
defects. There are no 11nn-iirni qrli nlional defects arislng
at or after entry of the plea.                      ,See   Jack v. State, BlI
S . W.   2d 1 41   (Tex . Cr. App . 1"91 4)    .   Counsel- has al-so f iled
with this Court a Motj-on to Withdraw as Court Appoi.nted
Counsel orl Appeal with supporting exhibits j-n accordance
wif h |he nrocedures
               vu!vv and
                     srrv standardS
                          uusrrsu!vu Set
                                     uvu out.
                                         vuu  in
                                              JrI ,Tefferv
                                                  vvr!v!-y \/-
                                                           v.



State, 903 S.W. 116 (Tex.App.-Dal-l-as 1995, no pet.)
                             ARGUMENTS AND AUTHORITIES

                                               I.
     APPE],LANT      '   S     PLEA OF GUILTY COMPI,IED WITH                THEI


      REQU:I-REMENTS            OF ARTICLE 26.13 OF THE TEXAS             CODE

      OF CI.{IMINAL           PROCEDURE    .




     Appe-l-l-ant's counsel has reviewed thLe record in detail
ancl has identified                  no action or i-naction on the t-rial
court's      part            t.hat    suggests harmfu,I error               in      the
Defendant's pleading guilty to the charges.
     Befo:::e accepting a guilty plea, the trial                         court must
adnnonish a def endant of : (1) the punishment range , (2)

the fact that the State's sentencinq recommendation is
not- binding on the court,                 (3) the limited right to appeal
anrl
urf\a (4\
      \ r/ fhe
           urrv ncrssihilifrz
                yvuurv!rruJ   of dcnortal.ion.                   Tex. Code Crim.
Proc. art.      26.13(a).                The admonishments may be                  made

eit-her orally or in writing.                        Id at 26.I3 (d) .
     At Appellant's original pleas, the court                            admonj-shed

Annal l:nf     .)n           f ha    nra
                                     I--Jper        range for    the     charge of
attempting to possess or obta j-n a controlled substance
by fraud .                      RR2      pp   . 5-6; CR           pp   . j -B .               The court
subst.antially                    complied with the requ j-rement.s of                                  t.he

SteitUte i.n 3r'r.arr1. inr.r anrro'l I =n1- t c rrrrf lty                    plea aS eVidelnCed

by             the       written              plea      admoni-shments and                           verbal
adnonj-shments by the trial                             judge.         RR2    pp. 5-10,              CR pp.

7-8.
           To bel constitutionally                      valid, a guilty plea must                        be

kncrwing and voluntary.                            See Brady v. United Sta tes , 391
U.S. '742, 149, (1970); see al-so Tex" Code Crim. Proc.
Ann. art. 26.13 (b) . When the record shows that the t.rial
court. admonished the defendant in subst-antial- compli.ance
wit.h Art j..cl-e              26      .13 of the Code of Criminal Proceclure,
thj-s is a prj-ma facie showing that the plea was knowing
ancl volu.ntarv.                         ,See Tex . Code Crim. Proc                           Ann   . art   .


26.L3 (C); See Crawford v. State,                                      890 S.w.2d 542,                   544

(Tex " Cr j-rn. App . 198 5 )             .     There is nothing in the record to
'i   nrli n=J-a
IIILIIL-A(-g           arrnal l:nl-
                       n.L1_y9fJqrlU          nl   e,aded
                                              I/Jsquev      YufruJ I f
                                                            crrri      rz   ;rnd
                                                                            L:trv     trtte
                                                                                      e!u           Wit.hOUt

uncierstanding the consequences of he:: plea, and as                                                        a

-^.-,. r
IEDUTt-7       |     7\nngll_ant
                     l1v-y                SUf f   ered nO harm.                     See FUenteS V .
 St,zte, 6BB S.W.2d 542, 544 (Tex.Crim-App 1985).                                                       The
trj-al court accepted Appellant's ori-qi-nal plea of guilty
anci   a finding of guilt was deferred"   RR2      pp. 10-14.   The

vol-unt.ariness of Appellant's     pleas is         shown by the
record.. RR2 p. 5-10; CR p. B.       The trial-       court asked
Appell-ant's trial- attorney certain questions relating to
Appellant' s competetcY, and. the         trial-     court   f:ound

Appell-ant to be competent. RR 2 p. 10. Appell-ant also
steited j-1 her writt.en plea admonishment.s that she           was

competent   .   CR   p.   B
                                           II.
      NO OBJECTION TO EV]DENCE OR EXHIBITS WAS MADT]

      DURTNG         THE PUN]SHMENT STAGE OF TRIAL AND                    NC)


      MERITORIOUS LEGAL CLAIM EXISTS RELATED TO                          THE]


      IMPOS]ITION OF PUNISHMENT.



      On the l8th day of April,                   2013, Appel-l-ant's plea of
gu-Llty w.is accepted by the trial-                      court.     CR2 pp. 10.

Ap1:ell-ant. was placed on deferred adjud.ication probal-i-on,

ancl the trial-           court adj udicated Appel-lant guilty                  on

December       LL, 2014.        RR     5 p. 30;   CR    p. 65" The punisirment
phirse of Appell-ant' s trial                began on December II ,         20L4   .


RR5   p.   6   ,. No evidence was presented by the state other
than the Stipulation                 of Evidence and the Guilty lllea.
RRli p.    1   .     Appel-l-ant made no          ob   j ect j-on to evj-dence or

exlribits          of fered   by the state, RR5 pp. 6-28, and the
trial judge sentenced Appellant. to seven (7) years in the
Instituti..onal- Division of t.he Texeis Department- of
Cr.iminal- Justice            (TDCJ)      RR5    p. 30;    CR   p" 65.
    The t.rial- court was the fact finder for purposes of

the: punishment decision. The evidence before the court
was Subst-antial and the sentence was adequate.          The

juclge's remarks followi-ng the cl-ose of evidence indi.cate
the circumstances taken in consi-deration rel-ated to the
sentence assessed in open court - RR5 pp. 30-31.




                              10
                                                                    III.

         INEFF'ECTIVE ASSISTANCE OF TRIAL COUNSEL                                                     ]S   NOT


         A VIABLE CLA]M                            BASED UPON THE RECORD BEFORE THIS

         COURT




         Claims of i-nef f ective                                          assistance of counsel are
an.il vzed, under the two-prong test set out by the United

States Supreme Court in Strickfand v. Vfashington,                                                               466

U.   Si. 658 (1984) , and adopted by Texas in Hernandez v.
state,726 S"W.2d 53, 51 (Tex.Crim.App"1986) . Appel-l-ant
muriL show             that trial                      counsel-'s performance waS defic:-ent,
+r-\-\f
LItStrickTand, 466 U.S.
at        687; Jackson v.                                         State,         B1'/ S-W.2d '768, 11I
/'n,rv     r'-ri nr arrrr         1  qq4      \I   .           Thi
                                                               rftrt e !vYuf
                                                                       rocrri !vu
                                                                              res      An'nel I ant   ShOW thef e
\ l-t-21 . \/I-LIL[.l-1l-,,.y.    -LJJa


                                                                                                                  Is
is a reasonable probability                                                    that,     but    f   or counisel
Lf,fI-y!VIgt\JJvlIsI essl i ona
r'rn'nrr.rf                       I arrors - the reSuIt Of th.e prOCeeding wOuld
                                   v!   !v!            v   t




                                                                       11
har.e been dif f erent .                    Strickf and, 466     U.S   . at      694;

Jac:kson, 811 S.W.2d                   at 117. A reasonabl-e probability is
e r.rrokrakrj
a                        ., .>L,tIII\--LErl
  I./r\Jr-lc"JJrfr I i fuy
                             otttt i ni a1l tO Undermine COnf idenCe in the

out,come. StrickJand, 466 U.S. at 694; Jackson, 811 S.W.2d
^..f-         '1'1 1
dL             I tL.


                    In r<=viewinq an ineffective       assistance Of counsel-
cleiim, there is a strong presumption that                              couns;e.l-   's
conduct                  f   al-1s within   the wide range of          reasorlable

professional- assiStance and the appel-1ant must overcome
the presLrmption that the chal-lenged conduct might                                  be

considered sound trial                      strategy. Thompson, 9 S.W.3d             at.

B1.1; StrickTand, 466 U.S. at 5B9. Any allegation                                    of
ineffect.j.veness must be firmly founded and affirmat--Lve1y
d.ernonstra.ted                 in the record to overcome this presumpl-ion.
 Thnmnson..
 Lll\JI.LIJ9vll,.            I S.W.3d at 813; see Jackson, B-/'l        S -W-   2d at
17'.L           . It is the Appellant 's burden to prove inef f ect j-ve
asrsisLance of counsel by a preponderance of the evidence                               -



 rd.
                    At the guilt     phase of her t.rial   wherein she en'[ered
 -
 d         ^'r      n= nr
                       \J.L
                            \\.rrri I f rz| " ,'.Y.F
                                              AnDelIant waS informed by the trial
           Prt:a              YLILLvI




                                                12
court of her right to plead "not guiJ-ty" and have the
case tried before a jury.                                             RR2    p. 6. At no point during
rnr' nf
arr] \J r fhr:
          uf r\:l rrrr'r-oadinrrq
                  I/! vvsEurrrY  u                          ri-p1   this    CaUSe di                       STATEMENT OE. ATTORNEY TO TH!: COURT




          This brlef 1s filed by counsel appointed by the court
fu\Jn     rFnreJ,icn+
          rsyrsi)srru         7\^6^'r ^^ {-
                                        'r
                              f1'lrl-/E-L-LCT.IIL    ^n
                                                     \J1r        =nnaa
                                                                 o'yIJVo.-r   l_ in        aCCofdance           With

Anclers v. Cal-if ornia,                     3B     6 U. S . 738 (7961) , and Currie v.
State, 5L6 S.W.2d 684 (Tex.Cr.App"I9l 4).                                                            Counsel- has

al-so fil-ed with this Court a Motion to Withdraw as Court
7\nnn.i nFnA
f1'PI/'\J-LrrLUL,l r'an"naa'l
                   \-\J(lrrDg-L       \J1r fl.I-iysO.r
                                           ^'tl.eAl          wi
                                                             w-L fLrr
                                                                   h          JL]yy\-/! r+'iL-JrlV
                                                                                               n^    ^XhibitS
                                                                                                     E.           in


accordance with the procedures as standards set out in
Jef-fery v. State,903 S.W.2d 716 (Tex.App.-Dallas L995,
no pet. ) .                  After thorough examination of the clerk's
record and reporter' s record, counsel can find no point
of error that can be supported by the record.                                                               Counsel-

has discr"rssed the evidence and the documents in the
rcr-ord - r-i I i nr-r rof arAnr-eS to the f eCOf ClS .
rvvv!v,        v.!   9!rrY




                                                            l4
                          PR,;AYER




    Wherefore/ premlses considered, the                                undersi_gned

counsel requests the Court of Appeals review the record
on appea-L, consider the Motion to Withdraw as Court
Appointed Counsel- with supporting affidavit,                            review the
for:egoing Brief in Support of Mot.ion to Wi-thdraw,                               and

greLnt Lhe Motion to Withdraw.
                           Raqrracf       frr'l'l     rz qrrl.rmi   1- 'l-ad
                                                                    U UVV'




                           SBOT       No.
                                    2406997 6
                           736-A Hwy 259 N.
                           Kilgore, TX 15662
                           Phone: 903-65 4-3362
                           Fax:       817-B B7-4333
                           Email:
                           j e f f t j acksonl.awGgmail . com

                            Af f orna\l
                           !!UUvLr!vJ           fn-
                                                LvL       AnnaT l tnf
                                                         ,11f^)IJV-L-LO.rtC    f

                                   DENISE GAIL DOOLEY




                             15
                 CERTIFICATE OF COMPIIANCE

    The foregoj-ng Appellant's Brief is j-n compl-iance with

TEX. R. APP. P. 9.4(i) (2) (B) .   The total- number of words
contalned in Appellant.'s Brj-ef that are not specifically
excl-uded f rom t.he word counL under TEX. R.          APP   . P.   9   .4

(f) (1) is I,130 words.




                            SBOT   No.   2406991   6
                            Attorney for AppeJJant,
                                   DENISE GAIL DOOLEY




                              r6
                 CERTIFICATE OF SERVICH


     It the undersigned attorney, do hereby certify   that
a t.rue and correct Copy of the above Motion was served
on the State of Texas by maillng same to the District
Attorney of Gregg County on April 22,        20L5 .

    I further certify   that I have mailed a copy of the
above Brief and accompanying motion by First Cl-ass Mail,
postage paid, to Appel-l-ant, DENISE GAIL DOOLEY, TDCJ No.
fPending], at the address listed above on the same d.ate.




                           rlHlll        Jackson




                                    t7